Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Re claim 9, the triangle that connects centers of three most proximate metal layers of the plurality of first metal layers and the plurality of second metal layers is an equilateral triangle when viewed from above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 9, the phrase “a triangle that connects centers of three most proximate metal layers of the plurality of first metal layers and the plurality of second metal layers is an equilateral triangle when viewed from above” is unclear and indefinite (i.e., which three metal layers etc. two from the first and one from the second?).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori, US PG Pub. 2019/0088648.
Re claim 1, Hori discloses a semiconductor device, comprising: a first electrode 81 (fig. 2); a first semiconductor region 20 (fig. 2) connected to the first electrode, the first semiconductor region being of a first conductivity type (i.e., n- type); a second semiconductor region 30/40/35 (fig. 2) provided on the first semiconductor region, the second semiconductor region contacting the first semiconductor region and being of a second conductivity type (i.e., p type); a plurality of first metal layers 60 and a plurality of second metal layers 60 provided on the second semiconductor region (fig. 2), the plurality of first metal layers 60 and the plurality of second metal layers 60 contacting the second semiconductor region 30/40/35 (fig. 2); a third semiconductor region 51 (fig. 2) provided between the first semiconductor region and the first metal layer, the third semiconductor region 51 contacting the first 20 and second semiconductor regions 30/40 (fig. 2) and being of the first conductivity type (i.e, n type), an impurity concentration of the third semiconductor region (i.e., n type) being greater than an impurity concentration of the first semiconductor region (i.e., n- type); and a second electrode 80 contacting the first semiconductor region, the second semiconductor region, the first metal layers, and the second metal layers (fig. 2), see figs. 1-4 and pages 1-5 for more details. Re claim 2. The device according to claim 1, wherein a plurality of the third semiconductor regions 51 are provided, at least one of the third semiconductor regions 51 is not provided 
Re claim 8. The device according to claim 5, wherein the second semiconductor region includes a plurality of line-shaped parts extending in the second direction (fig. 2, R1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori, US PG Pub. 2019/0088648.
Hori disclosed in above; however, Hori does not explicitly state that the surface area for the first and/or second metal layer.  
The choice of size/surface area is obvious because the dimension amount to a recitation of relative dimensions. Absent evidence to the contrary, the claimed device would operate in the same manner as that of the prior art. In Gardner v.  TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),  cert. denied , 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions 
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any surface area range suitable to the device of Hori in order to optimize the performance of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JACK S CHEN/             Primary Examiner, Art Unit 2893